DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed May 2, 2022 has been entered. Claims 11-13 remain pending in the application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shinomiya (US 20110066721 A1; hereinafter Shinomiya) in view of Ogura (US 20110296405 A1; hereinafter Ogura).
With respect to claims 11 and 13:
Shinomiya teaches An image forming apparatus collaborating with a server on a management of license information for a plurality of applications available in the image forming apparatus, the image forming apparatus comprising: (See at least Shinomiya: Abstract; paragraph(s) [0114] & [0052])
a scanner; (See at least Shinomiya: Abstract; paragraph(s) [0035])
a storage configured to store a device license information table for managing the license information and an inquiry flag of respective applications installed in the image forming apparatus, wherein the plurality of applications includes an application related to the scanner; (By disclosing, the image processing apparatus includes a storage unit that stores therein a license file containing an expiration date of the license of the application and a class of the license (inquiry flag). In addition, a license management DE (database) 315 (device license information table) is provided. The update-process is performed based on the identified class (inquiry flag). See at least Shinomiya: Abstract; paragraph(s) [0010]-[0012], [0051] & [0076])
a memory storing instructions; and (See at least Shinomiya: Abstract; paragraph(s) [0012] & [0086])
a processor that, upon execution of the stored instructions, configures the image forming apparatus to: (See at least Shinomiya: Abstract; paragraph(s) [0180])
A method for an image forming apparatus collaborating with a server on a management of license information for a plurality of applications available in the image forming apparatus, wherein the image forming apparatus includes a scanner and a storage configured to store a device license information table for managing the license information and an inquiry flag of respective applications installed in the image forming apparatus, wherein the plurality of applications includes an application related to the scanner, the method comprising: (As stated above, see at least Shinomiya: Abstract; paragraph(s) [0114], [0051]-[0052], [0035], [0010]-[012], [0086] & [0180])
receive, from the server, an application file and a first license for a first application included in the application file; (By disclosing, a sales package (application file)which is received from the application download server 400. In addition, the MFP 100 that has received the product key from the sales server 500 requests a license file from the activation server unit 310 of the license management server 300. See at least Shinomiya: Abstract; paragraph(s) [0075] & [0052])
install the first application based on the first application file and the license; (By disclosing, the license file is a file containing license information about a sales package that is allowed to be installed in the MFP 100. See at least Shinomiya: Abstract; paragraph(s) [0052])
add information of the first application to the device license information table, wherein, in the device license information table, the inquiry flag of the first application is enabled; (By disclosing, the image processing apparatus including a storage unit that stores therein a license file containing an expiration date of the license of the application and a class of the license; a detecting unit that acquires the expiration date from the license file and detects whether the expiration date has passed; a class identifying unit that identifies a class of the license (enabled) whose expiration date is detected as having passed, based on the license file. In addition, the license management DB 315 (device license information table) stores therein a license of a sales package. The update-process is performed based on the identified class (inquiry flag). See at least Shinomiya: Abstract; paragraph(s) [0010]-[0012], [0051], [0062]-[0063] & [0076])
transmit a first license authentication request to the server based on a license authentication timing managed as the license information in the device license information table, wherein the first license authentication request corresponds to one or more applications for which the inquiry flag has been enabled, the one or more applications including the first application; (By disclosing, a license update request can automatically be performed at the timing. In addition, a license file contains an expiration date of the license of the application and a class of the license (inquiry flag). Furthermore, the class identifying unit 134 identifies a class of a license based on the license file and then determines whether the identified type corresponds to the official license class or the trial version license class. Still furthermore, the installing unit 132 installs an application contained in a sales package downloaded from the application download server 400. See at least Shinomiya: Abstract; paragraph(s) [0005]-[0007], [0010]-[0011], [0112] & [0114])
update the license information of the one or more applications in the device license information table based on new license data obtained as a response to the first license authentication request, wherein, in a case where a status indicating that no inquiry is required is set in a response of the first application included in the one or more applications, the inquiry flag for the first application in the device license information table is updated from enabled to disabled, ...; and (By disclosing, when the license is detected as being expired and is identified to be the official license (timing and class), the update-process determining unit 135 determines to employ the method of updating the license with normal input of a product key. In addition, when it is not confirmed that the user has completed the update procedure (status indicating that no inquiry is required), the update-process determining unit 235 updates the official license to the trial version license. See at least Shinomiya: Abstract; paragraph(s) [0114]-[0115] & [0143]-[0147])
stop a transmission of a second license authentication request corresponding to the first application based on the inquiry flag for the first application being disabled. (By disclosing, it is possible to automatically extend the trial period of the trial version license (the inquiry flag has been disabled) for three months. That is, the transmission of the license authentication request is stopped. See at least Shinomiya: Abstract; paragraph(s) [0157])
However, Shinomiya does not teach ...wherein the status indicating that no inquiry is required is set in the response of the first application based on a license period of the first license being shorter than a predetermined length; and (By disclosing.
Ogura, directed to information processing device and thus in the same field of endeavor, teaches 
...wherein the status indicating that no inquiry is required is set in the response of the first application based on a license period of the first license being shorter than a predetermined length; and (By disclosing, the license file managing part 111 manages the license file downloaded from the license management system using the external communication part 105, and determines the necessity (status is set in response to the downloading of the license file) of renewal of a license, automatic license return (no inquiry is required), etc., by using the license file information. In addition, the "automatic return" information is used to indicate whether or not the license after an end of the license transfer is to be automatically returned to the original device, that is, “no inquiry is required”. Furthermore, the return timing information is used to indicate when the license should be returned automatically, such as "after 2 hours" or "by tonight", that is, “shorter than a predetermined length”. Also, the installation data of the corresponding function (i.e., the data of the sales package (PKG) in the release form) is copied from the PKG. See at least Ogura: paragraph(s) [0038]-[0040], [0046]-[0047] & [0082])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the image processing apparatus, remote management system, license update method, and computer program product teachings of Shinomiya to incorporate the information processing device teachings of Ogura for the benefit of a license management technology for managing licenses (use rights) of software resources used in various kinds of information processing devices, such as a PC (personal computer) and a copier. (See at least Ogura: paragraph(s) [0002])
With respect to claim 12:
Shinomiya and Ogura teach The image forming apparatus according to Claim 11, as stated above.
Shinomiya further teaches wherein, as the update of the license information based on the new license data, a usage period of a second application included in the one or more applications corresponding to the new license data is updated in such a way as to be extended continuously from a usage period before the update. (By disclosing, even when a user of an official license leaves the update procedure unprocessed while the user requests continuous use of the license, it is possible to allow for continuous use of the license by automatically changing the license to the trial version license as tentative measures. That is, when the user has processed the update procedure, the continuous use of the license will be obvious. See at least Shinomiya: paragraph(s) [0157], [0159] & [0112])

Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that Shinomiya fails to disclose that an inquiry flag for a first application is updated from enabled to disabled in a case where a status indicating that no inquiry is required is set based on a license period of the first license for the first application being shorter than a predetermined length, it is noted that, as stated in the previous Response to Arguments, Shinomiya teaches that the license file contains an expiration date of the license of the application and a class (inquiry flag) of the license, and that the license update request can automatically be performed if the class is the official version of the application. See at least Shinomiya: paragraph(s) [0005]-[0006], [0010]-[0011] & [0114]. In addition, Ogura teaches that the license file managing part determines the necessity of renewal of a license, automatic license return, etc., by using the license file information. Furthermore, Ogura’s return timing information is used to indicate when the license should be returned automatically, such as "after 2 hours" or "by tonight". That is, the status may be set by managing the license file of the application. See at least Ogura: paragraph(s) [0038]-[0040] & [0046]-[0047]). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Takemoto et al. (US 20150169849 A1) teaches information processing system, information processing apparatus, method of administrating license, and program, including that the current license is changed to "after use" on the scheduled cancellation date of the current license and the state of the new license is changed to "now being used (not renewed)".
Osada (US20060200420A1) teaches license management apparatus, control method therefor, and program for implementing the control method.
Ito (US20060021012A1) teaches image forming apparatus, license managing method for applications executed by image forming apparatus, program for implementing the method, and storage medium storing the program.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L./Examiner, Art Unit 3685                                                                                                                                                                                                                               
/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685